Order entered November 26, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00572-CV

                             ANDRES CHEVEZ, Appellant

                                            V.

                      JERRY L. BRINKERHOFF, ET AL, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-015850-E

                                        ORDER
        The Court GRANTS appellant’s November 20, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on November 20, 2013 filed as of the date of

this order.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE